Citation Nr: 0614674	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-08 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by shortness of breath, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin disability 
manifested by a rash, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1984 until December 
1991, with seven years of additional service in the Army 
National Guard of Wisconsin.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate a current 
disability manifested by shortness of breath.

2.  The competent evidence reveals findings of headaches for 
a period exceeding 6 months which have not been attributed to 
any known clinical diagnosis.

3.  The competent evidence reveals a current skin rash 
disability with diagnoses including tinea infection and 
dermatitis. 

4.  The competent evidence fails to demonstrate that the 
veteran's currently diagnosed skin rash disability is 
causally related to active service.




CONCLUSIONS OF LAW

1.  A disability manifested by shortness of breath was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1131, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).

2.  Headaches are presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2005).

3.  A skin rash was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of February 2001 and August 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran as to the rating criteria for the claimed 
disabilities, nor did it apprise the veteran as to the law 
pertaining to effective dates.  However, because the instant 
decision denies the veteran's service connection claims, 
except as to headaches, no disability evaluation or effective 
date will be assigned.  As such, there can be no possibility 
of any prejudice to the veteran.

With regard to the claim for service connection for 
headaches, if the veteran expresses disagreement with the 
effective date assigned for the award of benefits herein, 
following effectuation of this Board decision by a RO rating 
action, he will be provided all relevant effective date laws 
and regulations, and afforded an opportunity to submit 
additional evidence in regard thereto.  Hence, there is no 
prejudice to the veteran in adjudicating the appeal at this 
time.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the May 2005 Supplemental 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the issues were readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records during active duty from 
1989 to 1991.  Also of record are medical reports associated 
with the veteran's National Guard service.  Service medical 
records dated from 1984 to 1989 are not included in the 
claims file.  However, the RO's efforts to obtain the 
veteran's service medical records are documented and a June 
2001 response from the National Personnel Records Center 
indications that all such documents in their possession had 
been mailed to VA.  Thus, it may be assumed that all 
available records are now affiliated with the claims folder.  
Moreover, the Board observes that the veteran's claims center 
around his service in the Persian Gulf, for which all medical 
records are available.  

Further regarding the duty to assist, the claims folder 
contains reports of VA and private post service treatment and 
examination.  Moreover, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  



Discussion

The veteran is claiming entitlement to service connection for 
shortness of breath, headaches and a skin rash.  
Specifically, he contends that each of these disabilities is 
the result of an undiagnosed illness incurred during service 
in the Persian Gulf.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted during active duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Additionally, a Persian Gulf veteran shall be service-
connected for objective indications of chronic disability 
resulting from an illness manifested by one or more 
presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.  A Persian Gulf 
veteran is a veteran who had active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317.

I.  Service connection- shortness of breath

As noted above, the first question to consider in evaluating 
a service connection claim is whether the evidence 
establishes a current disability.  With respect to the 
veteran's claim of entitlement to service connection for 
shortness of breath, the existence of a current disability is 
not established.  Indeed, x-rays performed in October 2002 
were not suggestive of any pulmonary disease and pulmonary 
function tests conducted in December 2002 were normal.  
Furthermore, upon VA examination in April 2003, the veteran's 
lungs were clear to auscultation in all fields and there was 
no evidence of dyspnea on exertion.  The veteran denied 
current symptoms of shortness of breath at that time.  
Finally, upon most recent VA examination in February 2005, 
the veteran indicated that he no longer experienced shortness 
of breath and objective findings were unremarkable at that 
time.  

Based on the above, the competent evidence fails to 
demonstrate a current diagnosis, or objective findings 
demonstrating a qualifying chronic disability, with respect 
to the veteran's shortness of breath claim.  In this regard, 
the law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997).  
Therefore, the veteran's claim of entitlement to service 
connection for shortness of breath must fail.    

II.  Service connection- headaches

The competent evidence of record does reveal a current 
diagnosis with respect to headaches.  Specifically, an April 
2003 VA examination indicated a diagnosis of headaches, with 
components of both migraine and musculoskeletal tension.  
Moreover, upon subsequent VA examination in February 2005, it 
was noted that the veteran had been taking Elavil for 
headaches in February 2004.  While such medication decreased 
the frequency and severity of such headaches they were not 
completely eliminated.  Based on this evidence, the Board 
finds a current headache disability.  

As previously noted, the veteran contends that his 
disabilities are the result of an undiagnosed illness 
incurred during service in the Persian Gulf.  Thus, the Board 
will consider whether a grant of presumptive service 
connection under 38 C.F.R. § 3.317 is possible here.  In this 
vein, it is observed that the veteran had active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, and as such he is a Persian Gulf Veteran.  See 
38 C.F.R. § 3.317(d)(1).  

In order to be entitled to presumptive service connection 
pursuant to 38 C.F.R. § 3.317, the evidence must demonstrate 
objective indications of a qualifying disability that became 
manifest to a degree of 10 percent or more during service or 
not later than December 31, 2006.  Moreover, such qualifying 
disability cannot be attributable to any known clinical 
diagnoses.   See 38 C.F.R. § 3.317(a)(1)(ii).  Moreover, the 
condition must be chronic, meaning it must have existed for 6 
months or more.  See 38 C.F.R. § 3.317(a)(4).

Under 38 C.F.R. § 3.317(b)(3), headaches are identified as 
being a sign or symptom that may be a manifestation of an 
undiagnosed illness or medically unexplained chronic multi 
symptom illness.  

As already discussed, the competent evidence in the present 
case reveals complaints and treatments for headaches over a 
period exceeding 6 months.  Moreover, such headaches have not 
been attributed to any known clinical diagnosis.  In so 
finding, it is acknowledged that the veteran's April 2003 VA 
examination indicated a diagnosis of headaches, with 
components of both migraine and musculoskeletal tension.  
However, such impression is not found to constitute a 
definitive diagnosis of either migraines or tension 
headaches.  Rather, the April 2003 VA examination is 
interpreted as stating that the veteran's headaches contain 
elements comparable to migraines and tension headaches, 
without strictly meeting the diagnosis for either.  Indeed, 
no specific etiology for the headaches was identified in that 
examination or in any other competent evidence of record.  

For the above reasons, the Board finds that the veteran's 
headaches are not attributable to any known clinical 
diagnosis.  Moreover, headaches are listed among the signs or 
symptoms which may be manifestations of undiagnosed illnesses 
under 38 C.F.R. § 3.317(b).  Again, an undiagnosed illness 
constitutes a qualifying chronic disability for which 
compensation is warranted under 38 C.F.R. § 3.17.

Based on the foregoing, a grant of presumptive service 
connection pursuant to 38 C.F.R. § 3.317 is appropriate for 
the veteran's headaches.  The Board notes that in reaching 
this conclusion, the evidence is at least in equipoise, and 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Service connection- skin rash

Regarding a disability of the skin, a January 2000 treatment 
report from All Saints Medical Group revealed care for a rash 
on the right hand, which began a year earlier and had 
progressed in size.  An impression of "likely tinea 
infection" was noted.  A later treatment report from that 
same facility, dated in July 2001 reveals a scaling 
dermatitis of the hands, with patchy, isolated areas.  The 
diagnosis was "hand dermatitis, most likely tinea."  Next, 
an August 2002 private treatment record written by J. C. B., 
M.D. contained an impression of a skin rash, possibly 
psoriasis.  Additionally, an August 2004 VA clinical record 
shows a finding of a scattered fine papular rash with 
blotches of lighter colored skin on the hands and arms.  
Moreover, VA examination in February 2005 revealed complaints 
of a pruritic rash that had spontaneously resolved.  Although 
there was no rash seen on objective examination, the VA 
examiner did note abnormal dryness of the skin

While the treatment records do reveal several instances in 
which the veteran's skin is found to be normal, the evidence 
is at least in equipoise as to the question of whether the 
veteran has a current chronic skin disability.  As such, 
doubt is resolved in the veteran's favor.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Based on the foregoing, the evidence of record establishes a 
current skin rash disability.  Therefore, the first element 
of a service connection claim has been satisfied as to this 
issue.  However, as will be explained below, the remaining 
elements of a service connection claim have not been 
satisfied.

With respect to in-service incurrence, the Board acknowledges 
treatment for a skin rash during active duty in October 1990 
and December 1990.  However, the overall evidence does not 
establish that a chronic disability manifested by a skin rash 
was incurred in active service.  In so concluding, it is 
noted that no other active service records reflect complaints 
or treatment for a skin disability.  In fact, the veteran 
denied any skin problems in a report of medical history 
completed in June 1991.  Moreover, following separation from 
active duty, a June 1993 physical examination performed in 
association with the veteran's National Guard service showed 
normal skin findings and the veteran again denied skin 
diseases in a report of medical history completed at that 
time.  There were also no objective findings or subjective 
complaints referable to the skin upon further examination in 
January 1998.  In fact, post-service treatment for skin 
problems is not documented until 2000, almost a decade 
following the veteran's discharge from active service.  
Moreover, while an October 2003 VA progress note reports a 5-
year history of skin rash, as already discussed, there is no 
established treatment until 2000.  In any event, even if the 
veteran's rash became manifest in the late 1990s, as 
indicated per history in the October 2003 VA record, this 
still represents a gap of several years since separation from 
active service.  As such, there is no demonstration of 
continuity of symptomatology such as to enable a finding that 
the veteran's current symptoms are causally related to the 
isolated in-service treatment in 1990.  Moreover, no 
competent evidence endorses such a causal relationship.  

Based on the foregoing then, a grant of direct service 
connection for a skin rash disability is not appropriate.  
The Board will now consider the veteran's central contention, 
that his current skin rash represents an undiagnosed illness 
incurred in the Persian Gulf.  

After a review of the record, it is determined that the 
provisions of 38 C.F.R. § 3.317 do not serve as a basis for 
an award of service connection for the veteran's skin rash 
disability.  Again, the presumption under 38 C.F.R. § 3.317 
only operates where the evidence demonstrates an undiagnosed 
illness, i.e., one that is not attributed to any known 
clinical diagnoses.  Here, the evidence of record contains 
diagnoses of tinea infection and dermatitis as well as a 
provisional diagnosis of psoriasis.  Therefore, the veteran's 
skin disability is attributed to known clinical diagnoses, 
precluding entitlement to presumptive service connection 
under 38 C.F.R. § 3.317.

In conclusion, the competent evidence of record fails to show 
that the veteran's current diagnosed skin disability is 
causally related to active service.  Moreover, as his the 
skin disability is attributable to known clinical diagnoses, 
a grant of presumptive service connection under 38 C.F.R. 
§ 3.317 is precluded.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for shortness of breath is denied.

Service connection for headaches is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

Service connection for a skin rash is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


